783 N.W.2d 324 (2010)
Arliss L. HILER, Personal Representative of the Estate of David Paul Florey, Deceased, Plaintiff-Appellee,
v.
J. Fintan COOPER, M.D., Defendant-Appellant, and
Mid Michigan Regional Medical Center-Midland, Defendant.
Docket Nos. 141020, 141021. COA Nos. 294233, 294234.
Supreme Court of Michigan.
June 28, 2010.

Order
On order of the Court, the application for leave to appeal the January 29, 2010 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.